Citation Nr: 1726064	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected erectile dysfunction.

2.  Entitlement to an initial rating in excess of 10 percent for gout.

3.  Entitlement to an initial rating in excess of 30 percent for kidney disease prior to July 22, 2015 and 60 percent from that date.

4.  Entitlement to a rating in excess of 50 percent for depressive disorder with anxiety.

5.  Entitlement to an effective date prior to July 22, 2015 for a 50 percent disability rating for depressive disorder with anxiety.

6.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal of April 2008 and January 2010 rating decisions of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran offered testimony before a Veterans Law Judge in June 2012.  A transcript is in the claims file.  Unfortunately, this Veterans Law Judge is no longer available to participate in the decision.  The Veteran was contacted by letter in July 2016 and offered a new hearing.  In an August 2016 reply, the Veteran indicated he did not wish to appear at another Board hearing.

During the course of the appeal, in a March 2016 decision, an increased 60 percent disability rating was granted for chronic kidney disease, effective July 22, 2015.  However, inasmuch as a higher rating is available for chronic kidney disease, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to an increased rating for depression, an earlier effective date for a 50 percent disability rating for depression, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's service-connected erectile dysfunction is manifest by a loss of erectile power but no penile deformity.

2.  Throughout the entire period of appeal, the Veteran's gout has been manifest as an active process with severe exacerbations occurring four or more times per year; the symptoms have not been totally incapacitating.

3.  Throughout the entire period of appeal, the Veteran's chronic kidney disease has been manifest by definite decrease in kidney function as demonstrated by abnormal BUN and creatine findings; but was not manifested by persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for erectile dysfunction have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2016).

2.  For the entire period of appeal, the criteria for a disability rating of 60 percent, but no higher, for gout have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5002 (2016). 

3.  For the entire period of appeal, the criteria for a disability rating of 60 percent, but no higher, for chronic kidney disease have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7502 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated March 2007, April 2007, and September 2007 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, VA examinations have been provided to the Veteran, most recently in July 2015.  The Board finds that the VA examinations provided are adequate as the examiners provided thorough observations of the Veteran and his symptoms.  The Veteran's contentions were identified and discussed.

Additionally, in light of treatment records that have been obtained and associated with the record, the obtaining of the requested medical opinions, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.
	
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Erectile Dysfunction, Rated as Noncompensably Disabling

Because the Veteran's erectile dysfunction is not specifically listed in the rating schedule, it is rated by analogy based upon the closest affected body system.  When an unlisted condition is encountered, it is to be rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  

Here, the RO determined that the closest analogous disability was Diagnostic Code 7522, which provides a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

In a January 2010 RO decision, service connection was granted for erectile dysfunction.  A noncompensable disability rating was established, effective March 7, 2007.  Entitlement to special monthly compensation based on loss of use of creative organ was also granted from March 7, 2007.  The Veteran disagreed with the initially assigned disability rating.

On VA examination in December 2009, the Veteran reported that he used at least two Levitra per month.  He said that with the use of Levitra he was able to obtain and maintain an erection.  Examination revealed no penile deformity, testicular tenderness or masses, or direct or indirect herniation.   

On VA examination in July 2015, the examiner noted that the Veteran was prescribed Viagra.  He had not had an orchiectomy.  With medication, the Veteran was able to achieve an erection sufficient for penetration and ejaculation.  The examiner observed that the Veteran's penis, testes, and epididymis were normal.  

Based on the evidence of record, the Board finds that the Veteran's erectile dysfunction does not warrant an initial compensable rating at any time during the period of appeal.  A review of the evidence shows that while the Veteran clearly has difficulty getting and maintaining an erection, he has not had a penile deformity at any time pertinent to the current appeal.  While the medical records as reviewed above clearly indicate that the Veteran is prescribed medication for erectile dysfunction, none of the medical evidence indicates that the Veteran's penis is actually deformed.  Additionally, the Veteran has never claimed that he has an actual penile deformity in addition to the erectile dysfunction.  As the evidence does not show that the Veteran experiences the symptom of a penile deformity in addition to the erectile dysfunction, an initial compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7522.

(Parenthetically, the Board notes that the Veteran currently receives special monthly compensation for loss of use of a creative organ.  This decision in no way impacts that award.)

Gout, Rated as10 Percent Disabling

Gout is rated as rheumatoid arthritis under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5017. 

A 20 percent rating is warranted for rheumatoid arthritis as an active process, with one or two exacerbations a year in a well-established diagnosis; a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; a rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; and a rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals under Diagnostic Code 5002, such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or  group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as  swelling, muscle spasm, or satisfactory evidence of painful motion.  

A Note to Diagnostic Code 5002 states that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.

Service connection for gout was granted in an April 2008 RO decision.  A noncompensable disability rating was assigned, effective March 7, 2007.   In a January 2010 decision, a 10 percent rating was assigned, effective March 7, 2007.  The Veteran disagreed with the initially assigned disability rating.

An emergency room record from April 2007 shows treatment for a gout flare.

In August 2007, the Veteran was treated for gout pain in his right foot.

A January 2008 private treatment record reflects gout in the Veteran's right elbow.

In March 2008, the Veteran was given a VA foot examination.  The examiner noted the Veteran's long history of gouty arthritis symptoms.  It was noted that the Veteran's gout occurred in his elbows, toes, ankles and fingers.  The Veteran experienced several multi-joint occurrences per year with pain, inflammation, and occasional fever.  His uric acid levels were routinely elevated.  The examiner stated that the course of the Veteran's gout was intermittent with remissions.  The Veteran experienced pain, swelling, redness, stiffness, fatigability, weakness, and lack of endurance.  The Veteran experienced flare-ups several times a year, but less than monthly.  The joint involvement was transient.  The diagnosis given was gouty arthritis, mild to moderate at present, with persistent elevations in serum uric acid.  The gout was multi-joint by medical history.

In June 2008 the Veteran was treated for a gout flare with some pain remaining in the left elbow.  The Veteran's swelling subsided, and a minimal amount of edema was noted at the left elbow.

In September 2008 the Veteran was treated for a gout flare.  The treatment provider found no effusions or erythema around the joints.  The Veteran's uric acid level was high.

A private treatment record from October 2008 reflects that the Veteran had a gout attack about every month.  Joint pain and tenderness were present in the Veteran's left ankle, right knee, and right hip.

In July 2009, the Veteran was treated for gout at a VA clinic.  The Veteran was on crutches.  Mild bilateral ankle edema was noted.

In October 2009, the Veteran was hospitalized for two days due to cellulitis and a gout flare of the left foot.

A private treatment record from November 2009 reflects treatment for gout.  The Veteran's right foot and right first metatarsalphalangeal joint had swelling and erythema.

A December 2009 emergency room record shows that the Veteran was walking with crutches due to gout pain.

A private treatment record from February 2010 reflects that the Veteran was treated for gout problems in his right foot and left hand.  He reported that pain, tenderness, and swelling developed several days previously.

In April 2010, the Veteran went to the emergency room for treatment of gout pain.

A July 2010 hospitalization record contains the Veteran's complaints of pain in his hands, elbows, and ankles related to his gout.

In October 2010, the Veteran had a gout flare-up for two weeks.

In March 2011, the Veteran went to the emergency room for a gout flare.

In October 2011, the Veteran was treated at a private facility for a gout flare.  He went to the emergency room in November 2011 due to another flare, and gout crystals were found.  

In December 2011, the Veteran was hospitalized for a gout flare.

On VA examination in July 2015, the examiner gave a diagnosis of gout.  The gout required continuous use of medication.  The Veteran had been prescribed Allopurinol and Prednisone.  According to the examiner, the Veteran had not lost weight and did not have anemia due to the gout.  The Veteran's gout affected his right and left knees, ankles, feet, and toes.  During acute flares, his pain rated a 10 on a 0 (low) to 10 (high) pain scale.  He experienced warmth, redness and swelling in his affected joints.  The examiner remarked that the Veteran experienced incapacitating exacerbations of gout on average four or more times per year.  Over the past 12 months, he had four to six weeks of incapacitation.  The examiner stated that the Veteran's gout was not manifested by combinations productive of definite impairment of health objectively supported by examination findings.  

In February 2016, the Veteran was hospitalized overnight due to a gout flare in his left shoulder.

As reviewed above, the medical evidence of record clearly shows that the Veteran has a well-established diagnosis of gout, and the gout has manifested itself as an active process throughout the entire period of appeal, as demonstrated by the Veteran's consistently high uric acid levels.  Additionally, the treatment records and the July 2015 VA examination report reflect that the Veteran has experienced severely incapacitating exacerbations four or more times a year throughout the entire period of appeal.  As such, an increased rating of 60 percent is warranted throughout the entire period of appeal pursuant to Diagnostic Code 5002.

The Board notes that a higher rating is not warranted.  Indeed, the record does not support a finding that the Veteran had constitutional manifestations with active joint involvement which were totally incapacitating, which would warrant a 100 percent rating.  See Diagnostic Code 5002.

Chronic Kidney Disease, Rated as 30 Percent Disabling Prior to July 22, 2015 and 60 Percent Disabling From That Date

The Veteran's chronic kidney disease is rated under Diagnostic Code 7502.  38 C.F.R. § 4.115b  (2016).  This diagnostic code directs the rater to evaluate this disability as renal dysfunction, which incorporates a hypertension evaluation.  See 38 C.F.R. § 4.115a (2016).

Regarding renal dysfunction, a noncompensable rating is assigned for albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

In a January 2010 RO decision, service connection was granted for chronic kidney disease.  A 30 percent disability rating was established, effective March 14, 2007.  In a March 2016 decision, an increased 60 percent disability rating was granted for chronic kidney disease, effective July 22, 2015.  

In January 2009, the Veteran's creatine level was 1.69 mg/dL.

A hospitalization record from October 2009 indicates that the Veteran's BUN level was 25 mg/dL, and his creatine was 1.78 mg/dL.

On VA examination in December 2009, the Veteran reported a seven-pound weight loss over the prior 12 months.  The examiner opined that the Veteran had mild chronic kidney disease.

A December 2009 VA treatment record indicates that the Veteran's BUN reading was 30 mg/dL, and his creatine was 1.8 mg/dL.

A February 2010 private treatment record indicates that the Veteran's BUN reading was 17 mg/dL, and his creatine was 1.6mg/dL

A June 2010 hospitalization record indicates that the Veteran's BUN reading was 13 mg/dL, and his creatine was 1.36mg/dL.  The Veteran was treated for extreme weakness, dizziness, and fatigue.  The Veteran was treated for pneumonia and acute renal failure.  He was again hospitalized in July 2010 for renal failure.  At that time, his BUN reading was 15 mg/dL, and his creatine was 1.19mg/dL.

A July 2010 hospital record indicates that the Veteran had BUN of 18 mg/dL and creatine of 2.12 mg/dL.

An October 2010 hospital record indicates that the Veteran had BUN of 22 mg/dL and creatine of 1.66 mg/dL.

A June 2011 hospital record indicates that the Veteran had BUN of 12 mg/dL and creatine of 1.59 mg/dL.

A December 2011 hospital record indicates that the Veteran had BUN of 17 mg/dL and creatine of 1.64 mg/dL.

A May 2012 hospital record indicates that the Veteran had BUN of 22 mg/dL and creatine of 1.74 mg/dL.

A hospitalization record from September 2013 reflects that the Veteran had BUN of 22 mg/dL and creatine of 1.78 mg/dL.

On VA examination in July 2015, the examiner gave a diagnosis of chronic kidney disease, stage three.  The Veteran experienced recurring proteinuria and some edema due to renal dysfunction.  The examiner opined that the Veteran's hypertension was not due to renal dysfunction, and the renal tubular disorder was not symptomatic.  There were not frequent attacks of colic.  The examiner indicated that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The Veteran had BUN of 17 mg/dL and creatine of 2.0 mg/dL.  Albumin was normal at two plus.  The examiner opined that the Veteran's kidney condition did not affect his ability to work.

A hospitalization record from February 2016 reflects that the Veteran had BUN of 20 mg/dL and creatine of 1.95 mg/dL.

Based on the evidence reviewed above, the Board finds that a 60 percent rating, but no higher, is warranted for the Veteran's chronic kidney disease throughout the entire period on appeal.  The evidence demonstrates that the Veteran has had a definite decrease in kidney function throughout the entire period of appeal, as demonstrated by consistently abnormal BUN and creatine levels.  Pursuant to Diagnostic Code 7502, evidence of definite decrease in kidney function warrants at least a 60 percent disability rating.  

However, the criteria for an 80 percent rating or higher have not been met as persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion have not been shown.  Moreover, the need for regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular has not been shown.  All of the recorded BUN and creatine levels record are significantly less than the BUN to 40 to 80mg or creatinine to 4 to 8mg required for an 80 percent rating.

In sum, for the entire period on appeal, the Veteran's chronic kidney disease manifestations are more nearly approximated by a 60 percent rating, but no higher, for renal dysfunction.  This is so with respect to the laboratory findings and kidney function in general.


ORDER

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.

For the entire period on appeal, entitlement to an initial rating of 60 percent, but no higher, for gout is granted, subject to the law and regulations governing the payment of VA monetary benefits.

For the entire period on appeal, entitlement to an initial rating of 60 percent, but no higher, for chronic kidney disease is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (201).

The Veteran is currently in receipt of service connection for chronic kidney disease, rated as 60 percent; gout, rated as 60 percent (as of this decision), depressive disorder with anxiety, rated as 50 percent; hypertension, rated as 10 percent, and erectile dysfunction, rated as noncompensable.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2016).  

However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the record is not clear that the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities, especially given that the Veteran has received increased disability ratings as a result of the above decision.  In this matter, the Board finds that an assessment of the functional impairment caused solely by the Veteran's service-connected disabilities would be helpful in resolution of the claim for a TDIU.

Additionally, in April 2016, the Veteran filed a timely notice of disagreement with the March 2016 rating decision that granted a 50 percent rating for depression, effective July 22, 2015.  The Veteran disagreed both with the assigned rating and with the assignment of the effective date of the 50 percent rating.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board must remand for the issuance of a statement of the case on these issues.

The Board also notes that, as any decision with respect to the claim for entitlement to a disability rating higher than 50 percent for depression and entitlement to an effective date prior to prior to July 22, 2015, for a 50 percent rating for depression may affect the claim for entitlement to a TDIU, those claims are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The claims should be considered together.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to a disability rating higher than 50 percent for depressive disorder with anxiety and entitlement to an effective date prior to prior to July 22, 2015, for a 50 percent rating for depressive disorder with anxiety.  Notify the Veteran of his appeal rights and that a timely substantive appeal must be received in order to perfect an appeal to the Board.  If a timely substantive appeal is received, return those claims to the Board.

2.  With any necessary authorization from the Veteran, obtain any outstanding treatment records that are not of record.  All attempts to locate records must be documented in the claims file.

3.  Then, afford the Veteran a VA examination to determine the degree of occupational impairment caused by his service-connected disabilities.  The examiner should be provided a complete copy of the Veteran's claims file (to include any relevant records in Virtual VA) and must review the file in connection with the examination.  The examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected chronic kidney disease, gout, depressive disorder with anxiety, hypertension, and erectile dysfunction.  In particular, the examiner should describe what types of employment activities would be limited because of the service-connected chronic kidney disease, gout, depressive disorder with anxiety, hypertension, and erectile dysfunction, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training, and previous work experience.

A complete rationale for any opinion expressed must be provided, to include if an examiner determines an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination of any claim remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


